 1                                                     U.S. DISTRICT JUDGE THOMAS S. ZILLY

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7
     IMIOLA J. PELIO,                                 )
 8                                                    ) CIVIL NO. 3:18-cv-05271-TSZ
                   Plaintiff,                         )
 9
                                                      ) ORDER
10                 vs.                                )
                                                      )
11   COMMISSIONER OF SOCIAL SECURITY,                 )
                                                      )
12                 Defendant                          )
                                                      )
13
            Plaintiff’s unopposed motion, docket no. 20, for attorney’s fees pursuant to the Equal
14
     Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, is GRANTED.
15
            Plaintiff is AWARDED $5,040.00 in attorney’s fees, subject to any offset allowed under
16
     the Treasury Offset Program. See Astrue v. Ratiff, 560 U.S. 586, 589 – 590 (2010). If these EAJA
17
     fees are not subject to any offset, payment of this award shall be made via check payable to
18
     David Oliver and sent to: David Oliver & Associates, 2608 South 47th Street, Suite C, Tacoma,
19
     WA 98409.
20
            IT IS SO ORDERED.
21
            Dated this 1st day August, 2019.
22

23

24
                                                        A
                                                        Thomas S. Zilly
25                                                      United States District Judge
                                                                  David Oliver & Associates
                                                                  2608 South 47th Street, Suite C
     ORDER FOR EAJA FEES - 1                                      Tacoma, WA 98409
                                                                  (253) 472-4357
                                                                  david@sslawyer.org
 1   Presented by:

 2   S/David P. OLIVER
     David P. Oliver,
 3   Attorney for Plaintiff
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                               David Oliver & Associates
                               2608 South 47th Street, Suite C
     ORDER FOR EAJA FEES - 2   Tacoma, WA 98409
                               (253) 472-4357
                               david@sslawyer.org
